Case 2:21-cv-01213-GW-AFM Document 22 Filed 08/02/21 Page 1 of 1 Page ID #:95



  1

  2

  3

  4

  5

  6                        UNITED STATES DISTRICT COURT
  7                       CENTRAL DISTRICT OF CALIFORNIA
  8

  9    CHRISTOPHER LESLIE SMITH,                   Case No. 2:21-cv-01213-GW-AFM
 10                       Petitioner,
                                                   ORDER ACCEPTING FINDINGS
 11          v.
                                                   AND RECOMMENDATIONS OF
 12    MR. G. GUTIERREZ, Warden,                   UNITED STATES MAGISTRATE
                                                   JUDGE
 13                       Respondent.
 14

 15         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of
 16   Habeas Corpus, records on file and the Report and Recommendation of United States
 17   Magistrate Judge. Further, the Court has engaged in a de novo review of those
 18   portions of the Report to which Petitioner has objected. The Court overrules
 19   Petitioner’s objections and accepts the findings and recommendation of the
 20   Magistrate Judge.
 21         IT THEREFORE IS ORDERED that Judgment be entered (a) dismissing
 22   Petitioner’s claims involving medical treatment at FCI Lompoc without prejudice to
 23   Petitioner’s right to file an action pursuant to Bivens; and (b) dismissing the
 24   remaining claims for lack of jurisdiction.
 25   DATED: August 2, 2021
 26
                                             ____________________________________
 27                                                   GEORGE H. WU
 28                                            UNITED STATES DISTRICT JUDGE
